DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/11/2020 Non-Final Office Action, claims 1-27 were pending. Claims 1-12 were rejected. 
In Applicant’s 01/11/2021 Reply, claim 1 was amended, while claims 2-4 and 12 were canceled. 
Claims 1, 5-11, and 13-27 remain pending.

Information Disclosure Statement
The three information disclosure statements submitted 03/31/2021 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement:

    PNG
    media_image1.png
    597
    624
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    843
    621
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    91
    620
    media_image3.png
    Greyscale

	Applicant amended claim 1 by specifying the Gracilariaceae family, the lactic acid bacterium genus, and nervous diseases, thereby obviating this rejection which is hereby withdrawn.
	No outstanding rejections remain against claims 1 and 5-11, which are now allowable. As explained in the Restriction Requirement, where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. 
	In this case, Applicant elected the process claims, thus, the criteria for rejoinder are not met. This application is in condition for allowance except for the presence of nonelected, withdrawn product claims (claims 13-21) and distinct method claims (claims 22-27), neither of which contain all of the limitations of the allowable method claims (claims 1 and 5-11). Accordingly, these claims are canceled.

Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claims 13-27:  Cancel.

Relevant Art
	Souza, et al., J. Appl. Phycol., 28:1997 (2016) teaches that sulfated polysaccharides found in Gracilaria cornea demonstrate an anti-anxiety effect in mice but does not teach a lactobacillus ferment of a water extract of Gracilaria blodgettii, coforvoides, gigas, chorda, lichenoides, or compressa. (Abstract). 

Conclusion
Claims 1 and 5-11 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655